Contract; subcontractor’s claim; Contract Settlement Act; Armed Forces Procurement Act. — Plaintiff, a subcontractor of Kaiser Aluminum and Chemical Corporation, the prime contractor under a contract with the United States Air Force, sues to recover damages allegedly incurred in connection with change orders and a stop order issued to the prime contractor and on account of which plaintiff claims its costs were increased. Plaintiff completed its subcontract, received payment and executed a receipt and release in which it waived all claims against the United States and the prime contractor. Defendant disputed plaintiff’s right to recover on the grounds that no privity of contract existed between defendant and plaintiff; that no grounds exist for implying a contract between plaintiff and defendant; that the contract is governed by the Armed Services Procurement Act of 1947, 62 Stat. 21, and not, as claimed by plaintiff, by the Contract Settlement Act of 1944, as amended (41 U.S.C. §§ 113, 114 and 117 (a)), and that in any event the claim, if any, is barred by the terms of plaintiff’s receipt and release. The case was submitted to the court without argument on defendant’s motion for summary judgment. On April 14, 1961, the court ordered that the petition be dismissed on the ground that plaintiff’s petition failed to state a claim for which relief could be granted.